                        Case 1:19-cr-00131-PAE Document 736 Filed 04/07/21 Page 1 of 1
                                     QUIJANO, ENNIS & SIDERIS
                                            ATTORNEYS AT LAW
                                             40 FULTON STREET
                                                  FLOOR 23
                                         NEW YORK, NEW YORK 10038

                                           TELEPHONE: (212) 686-0666
                                              FAX: (212) 686-8690

Peter Enrique Quijano
Nancy Lee Ennis
Anna N. Sideris


                                                                              April 6, 2021

         By ECF and Email
         Honorable Paul A. Engelmayer
         United States District Judge
         Southern District of New York
         Thurgood Marshall U.S. Courthouse
         40 Foley Square
         New York, New York 10007

                                  Re: U.S. v. Justin Rivera,
                                     19 Cr. 131 (PAE)

         Dear Judge Engelmayer:

                 We respectfully write to request that the Court order the MCC to continue providing
         Justin Rivera with 10 hours of weekly video teleconference (VTC) through and including the
         week beginning on April 26, 2021. We have conferred with the government and it takes no
         position with regard to this request. We also conferred with Nicole McFarland and understand
         that the MCC opposes this request.

                 As the Court is aware, the Court’s Order, dated March 4, 2021, concerning Mr. Rivera’s
         weekly VTC’s expired on March 30, 2021. The MCC informed counsel that without an Order,
         we will not be provided the regularly scheduled VTC’s. The VTC’s have been extremely
         valuable and necessary for Mr. Rivera to consult, review voluminous discovery, and continue
         preparing his defense with his legal team. The 10 hours of weekly VTC’s are even more
         necessary now that Mr. Rivera’s trial is approaching. While in-person visiting has resumed at the
         MCC, it is our understanding that in-person legal visits are limited to only one hour, and there
         are no in-person legal visits in the evenings or at any time on the weekends. Additionally, while
         Mr. Rivera’s legal team is in the process of getting vaccinated, his entire team is not yet fully
         vaccinated. Your Honor’s attention to and consideration of this request are, as always, greatly
         appreciated.

                                                                       Respectfully submitted,
                                                                              /s/
 GRANTED. The Clerk of Court is requested to                           Anna Sideris
 terminate the motion at Dkt. No. 735.                                 Anthony Cecutti
                                       4/7/2021                        Jennifer R. Louis-Jeune
     SO ORDERED.                                                       Attorneys for Justin Rivera
                            
                        __________________________________
                              PAUL A. ENGELMAYER
                              United States District Judge
